Having considered the response and reply, we conclude that
                   we lack jurisdiction over this appeal. If counsel wishes to file a writ, he
                   may do so, but we decline to construe the notice of appeal as a petition for
                   a writ of certiorari. Accordingly, we
                               ORDER this appeal DISMISSED




                                               crig
                                            Saitta


                                                                           geku           J
                   Gibbons                                     Pickering




                   cc: Hon. Patrick Flanagan, District Judge
                        Fahrendorf, Viloria, Oliphant & Oster, LLP
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk
                        Colton Dawson




SUPREME COURT
       OF
    NEVADA


(0) 1947A c(4t10                                           2

                                                                                        'TASEENIEMC13221,:a